Citation Nr: 1430741	
Decision Date: 07/09/14    Archive Date: 07/15/14

DOCKET NO.  11-07 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right hip disorder, claimed as secondary to a right knee disorder.

3.  Entitlement to service connection for a right shoulder disorder, claimed as secondary to a right knee disorder.

4.  Entitlement to service connection for a low back disorder, claimed as secondary to a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from July 1996 to November 1996, with subsequent service in the Army National Guard from November 1996 to March 2005.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The issues of entitlement to service connection for a right knee disorder and right shoulder disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran has osteoarthritis of the right hip that is attributable to service.  

2.  It is at least as likely as not that the Veteran has lumbosacral strain that is attributable to service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, service connection for osteoarthritis of the right hip is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.309 (2013).  

2.  Resolving reasonable doubt in the Veteran's favor, service connection for lumbosacral strain is established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§  3.102, 3.303, 3.309 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  The Board is granting the claims decided herein in full.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist is harmless and will not be further discussed.   

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Generally, in order to establish service connection for the claimed disorders, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  In certain circumstances, lay evidence may also be competent to establish a medical diagnosis or medical etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Secondary service connection may also be granted for a disability, which is proximately due to, the result of, or aggravated by, an established service-connected disorder. 38 C.F.R. § 3.310 (2013).  Secondary service connection includes instances in which an established service-connected disorder results in additional disability of another condition by means of aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either caused or aggravated by a service-connected disability.  Id. at 488.

Service connection may be presumed for certain chronic diseases, such as arthritis, which develop to a compensable degree (10 percent or more) within a prescribed period after discharge from service (one year for arthritis), although there is no evidence of such disease during the period of service.  This presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

However, as to service in the Reserves, those that serve in the Reserves in periods of active duty for training (ACDUTRA) or periods of inactive duty for training (INACDUTRA) are not veterans and, so, are not entitled to presumptive service connection for chronic diseases.  38 U.S.C.A. § 101(2) and (24); see also Donnellan v. Shinseki, 676 F.3d 1089 (Fed.Cir. 2012).  When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA service alone.  Id.  

Here, the Veteran seeks entitlement to service connection for a right hip disorder and a low back disorder.  Specifically, he has alleged that these disabilities developed secondary to a right knee injury sustained as a result of falling while putting out a fire during of period of ACDUTRA in July 2002.  The Veteran also seeks entitlement to service connection for the right knee disability, which is addressed in the REMAND section below.

Initially, the record reflects current diagnoses of right hip osteoarthritis and lumbosacral strain.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  Specifically, a January 2010 VA examination revealed diagnoses of both right hip osteoarthritis and lumbosacral strain.

Regarding an in-service occurrence of an injury, a review of the Veteran's Army National Guard treatment records confirms that he injured both knees, his left shin, and his left foot in July 2002 after tripping over a rock while fighting a fire while on ACDUTRA at Fort Riley, Kansas.  The physician noted that there were obvious abrasions to the bilateral knees but ruled out a fracture, and the Veteran complained of soreness around the left knee cap.  A July 2002 Statement of Medical Examination and Duty Status confirmed that the Veteran suffered bruising and abrasions of the bilateral knees, as well as a left knee contusion.  It also indicated that the Veteran's injury was incurred in the line of duty and was likely to result in a claim against the government for future medical care.  

Regarding the relationship between the current disability and the in-service injury, the January 2010 VA examination report indicated that the Veteran's low back pain had a gradual onset in 2006, and that the Veteran denied any reinjury of the back following the July 2002 injuries sustained during ACDUTRA.  The examination report also indicated that the Veteran developed a gradual onset of right hip pain which worsened as he walked more, but that the only trauma to the right hip were the July 2002 injuries sustained during ACDUTRA.  The examiner opined that the Veteran's low back and right hip were both likely injured in the July 2002 accident, although it took longer for the osteoarthritis of the right hip and lumbosacral strain to manifest themselves.  In addition, the examiner opined that the antalgic gait of the Veteran's right leg may have exacerbated the right hip and low back disabilities.  As such, based on the examiner's own clinical experience and expertise, he opined that the Veteran's right hip osteoarthritis and lumbosacral strain were most likely incurred as a result of the July 2002 accident during ACDUTRA.  

Although the examiner also indicated that the Veteran's right hip osteoarthritis and lumbosacral strain were most likely caused by or a result of his right knee disorder, entitlement to service connection for the right knee disorder has not yet been established and is addressed in the REMAND section below.  As such, the Board cannot grant entitlement to service connection for these disorders as secondary to the right knee disorder.

However, the January 2010 VA examiner also provided positive nexus opinions under a direct theory of entitlement.  Although the January 2010 VA examiner's findings and opinions were based on subjective history provided by the Veteran, the Board finds that the Veteran's lay statements as to the initial injury during ACDUTRA, as well the observable symptoms since then, is competent and credible evidence and is also consistent with the medical evidence of record.  In this regard, lay testimony is competent to establish the presence of observable symptomatology, such as pain and discomfort, and "may provide sufficient support for a claim of service connection."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994)).  Accordingly, resolving any reasonable doubt in the Veteran's favor, the Board finds that the medical nexus opinions in this case favor the Veteran's claims for entitlement to service connection with respect to his right hip and low back disabilities.

In sum, the Veteran has evidence of current disabilities of osteoarthritis of the right hip and lumbosacral strain, evidence of a traumatic physical injury during a period of ACDUTRA which was incurred in the line of duty, and competent medical evidence linking the current disabilities to the ACDUTRA injury.  Accordingly, resolving any reasonable doubt in the Veteran's favor, service connection for osteoarthritis of the right hip and lumbosacral strain is granted.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for osteoarthritis of the right hip is granted.

Entitlement to service connection for lumbosacral strain is granted.


REMAND

The Veteran also seeks entitlement to service connection for a right knee disorder.  Specifically, he has alleged that he injured his knee as a result of falling while putting out a fire during active duty for training (ACDUTRA) in July 2002.  

A review of the Veteran's Army National Guard treatment records confirms that he injured both knees, his left shin, and his left foot in July 2002 after tripping over a rock while fighting a fire while on ACDUTRA at Fort Riley, Kansas.  The physician noted that there were obvious abrasions to the bilateral knees but ruled out a fracture, and the Veteran complained of soreness around the left knee cap.  A July 2002 Statement of Medical Examination and Duty Status confirmed that the Veteran suffered bruising and abrasions of the bilateral knees, as well as a left knee contusion.  It also indicated that the Veteran's injury was incurred in the line of duty and was likely to result in a claim against the government for future medical care.  

The Veteran alleges that he was informed by Army physicians that he had torn his anterior cruciate ligament and/or medial collateral ligament and was referred to a civilian physician who informed him that nothing was wrong.  However, the Veteran indicated that, upon obtaining insurance in 2005, he again went to a private physician who informed him that he had an anterior cruciate ligament/medial collateral ligament injury that was a few years old.  The Veteran eventually underwent a right knee repair of the anterior cruciate ligament/medial collateral ligament.

The Veteran was provided with a VA joints examination in January 2010, at which time the examiner diagnosed him as having right knee osteoarthritis status post anterior cruciate ligament tear/repair.  However, although the examiner provided etiological opinions with respect to the Veteran's right hip and low back, he failed to provide an opinion as to the likely etiology of the Veteran's current right knee disability.  "Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Board also finds the January 2010 VA joints examination to be inadequate and determines that the Veteran must again be scheduled for VA examination with regard to this claim.  

The Veteran also seeks entitlement to service connection for a right shoulder disorder.  Although the Veteran also claimed that he suffered from a right shoulder disorder that developed secondary to his right knee disorder, this disorder was not addressed in the January 2010 VA examination report.  As such, the VA examination should also address the nature and probable etiology of any diagnosed right shoulder disorder.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA orthopedic examination to determine the nature and etiology of the Veteran's diagnosed right knee disability.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  Any appropriate diagnostic testing, to include X-rays or magnetic resonant imaging (MRI) tests should be conducted.  

All pertinent symptomatology and findings must be reported in detail and all current right knee diagnoses should be provided.  Any indicated diagnostic tests, including radiographic studies, deemed necessary for an accurate assessment must be conducted.  After a review of the examination findings and the entire evidence of record, to include the service treatment records detailed below, the examiner must provide an opinion as to whether any current right knee disability (to include, but not limited to, right knee osteoarthritis status post anterior cruciate ligament tear/repair) , is at least as likely as not (50 percent probability or greater) related to his active military service. 

If, and only if, service connection for a right knee disability is established, the examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right shoulder disability was caused or aggravated (permanently worsened beyond the normal progression of the disease) by the service-connected right knee disability.

In rendering the above opinions, the examiner should specifically discuss the following service treatment records:  the July 2002 treatment records which indicated that the Veteran injured both knees, his left shin, and his left foot in July 2002 after tripping over a rock while fighting a fire while on ACDUTRA at Fort Riley, Kansas; and the July 2002 Statement of Medical Examination and Duty Status which confirmed that the Veteran suffered bruising and abrasions of the bilateral knees, as well as a left knee contusion, and indicated that the Veteran's injury was incurred in the line of duty and was likely to result in a claim against the government for future medical care.  

All stated opinions should be supported by a clear rationale, and should include a discussion of the specific evidence on which the opinion is based.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim(s).  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  After completion of the above and any other development deemed necessary, review the expanded record and readjudicate the claims.  If any claim remains denied, the Veteran and his representative should be furnished an appropriate Supplemental Statement of the Case, and should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


